DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 05/04/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

	Claims 13-23, 25-31 are pending, claims 13-23, 25-26 and 29-31 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-23, 25-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich-Guilatt et al. (US20080025941) in view of Ketelson et al. (US20110136912), Lee et al. (US20080299206), Mata (US20090253745) and Bhushan et al. (US20060177430).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Rabinovich-Guilatt et al. teaches ophthalmic emulsions being useful for eye care or for the treatment of eye conditions (abstract). The oil-in-water emulsion according to the invention comprises: a) an oil phase, b) 0.0005% to 0.1 % w/w preferably 0.001 to 0.02% w/w of a composition of ammonium halides according to the invention, as described here above, to the weight of the emulsion c) surfactants, d) optionally antioxidants, isotonicity, viscosifying, pH adjusting, buffering, preservative, solubilizers, chelating or thickener agents, e) water  (page 3, [0051-0056]). The eye disease includes degenerative disease of the retina (macular degeneration) (page 3, [0049]). According to a preferred embodiment, the emulsion of the invention includes MCT and a composition of the invention including at least one ammonium halide as castor oil or mineral oil, in weight by weight of the emulsion (page 3, [0059-0060]). The emulsion includes surfactant such as sorbitan monolaurate (page 4, [0061]). In another embodiment, the emulsion includes active agent such as antioxidant lutein, vitamins (page 4, [0064]). The emulsion is stable (page 1, [0009]; page 3, [0047]). The emulsion optionally includes alpha-tocopherol (page 4, [0062]). In one embodiment, ammonium halide is benzalkonium chloride (page 3, [0041]). The ophthalmic emulsion is applied to the eye (claim 20). This teaches applicant’s claim 26. 
	Ketelson et al. teaches an ophthalmic emulsion with a unique combination of ingredients that promotes the stability of small oil droplets within the emulsion (abstract). The ophthalmic emulsion includes the following: water forming an aqueous phase; oil forming an oil phase; a hydrophilic surfactant; a hydrophobic surfactant; a charged phospholipid; borate; and a mucoadhesive polymer (page 1, [0012]). The emulsion of the present invention is an oil in water emulsion. The oil can be any of numerous mineral, vegetable, and synthetic substances and/or animal and vegetable fats or any combination of oils. The oil phase can comprise, if desired a liquid hydrocarbon, such as a mineral oil, paraffin oils, petrolatum or hydrocarbon oils. Mineral oil is particularly preferred. The oil is typically at least 0.01 w/v% to 3 w/v%(page 2, [0017]). 
w/v %. One particularly preferred hydrophilic surfactant is polyoxyethylene-40-stearate (Polyoxyl (40) stearate; page 2, [0018, 0021]; page 5, [0046]). The emulsions of the present invention can include borate or borate/polyol buffer systems. As used herein, the term "borate" includes boric acid, salts of boric acid, other pharmaceutically acceptable borates, and combinations thereof. The following borates are particularly preferred: boric acid, sodium borate. The polyols can be linear or cyclic, substituted or unsubstituted, or mixtures thereof, so long as the resultant complex is water soluble and pharmaceutically acceptable. Examples of such compounds include: sugars, sugar alcohols, sugar acids and uronic acids. Preferred polyols are sugars, sugar alcohols and sugar acids, including, but not limited to: mannitol, glycerin, xylitol and sorbitol (page 3, [0031-0032]). The compositions of the present invention typically include a preservative. Potential preservatives include, without limitation, hydrogen peroxide, chlorine containing preservatives such as benzalkonium chloride or others (page 3, [0034]). The emulsion of the present invention can include any of a multitude of ophthalmic therapeutic agent and deliver actives vitamin E, tocopherols, beta-carotene and combinations therefore, at an amount of 0.005 to 2.0 w/v% (page 3, [0038-0040]). The composition also include pH adjusting agent such as sodium hydroxide and hydrochloric acid (page 5, [0041, 0046]).Typically the emulsion is provided in an eye dropper such that an individual may instill one, two or more drops into one or both of their eyes on a regular or as needed basis (page 4, [0044]).
Lee teaches ophthalmic formulations comprising an oil selected from the group consisting of sweet almond oil, apricot seed, oil, borage oil, canola oil, coconut oil, com oil, cotton seed oil, fish oil, jojoba bean oil, lard oil, boiled linseed oil, Macadamia nut oil, medium chain triglycerides (Crodamol GTCC), mineral oil, olive oil, peanut oil, safflower oil, sesame oil, soybean oil, squalene, sunflower seed oil, tricaprylin (1,2,3-trioctanoyl glycerol), and wheat germ oil (claims 1-7).
Mata teaches compounds, compositions and methods directed to the treatment of ophthalmic conditions characterized by oxidative stress or damage in a subject by reducing the reactive oxygen species in the subject. Also described herein are methods for reducing ophthalmic photooxidative damage in a subject (abstract). In yet another embodiment, the method further comprises administering to the subject a therapeutically effective amount of an antioxidant, such as vitamin C, vitamin E, beta-carotene and other carotenoids, coenzyme Q, lutein, butylated hydroxytoluene, resveratrol, a trolox analogue (PNU-83836-E), bilberry extract, and zeaxanthin (page 4, [0075]). In humans, the retina selectively accumulates mainly two carotenoids: zeaxanthin and lutein. These two carotenoids are thought to aid in protecting the retina because they are powerful antioxidants and absorb blue light. Studies with quails establish that groups raised on carotenoid-deficient diets had retinas with low concentrations of zeaxanthin and suffered severe light damage, as evidenced by a very high number of apoptotic photoreceptor cells, while the group with high zeaxanthin concentrations had minimal damage (page 22. [0264]). In one embodiment, the composition is in the form of emulsion (page 20, [0237]).
selenium, alpha-lipoic acid, coenzyme Q, glutathione, or a carotenoid (claims 1 and 4-5). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rabinovich-Guilatt et al. is that Rabinovich-Guilatt et al.   do not expressly teach zeaxanthin and selenium, amount of antioxidant in claim 14, fish oil in claim 17. This deficiency in Rabinovich-Guilatt et al.  is cured by the teachings of Ketelson et al., Lee, Mata and Bhushan et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rabinovich-Guilatt et al., as suggested by Ketelson et al., Lee, Mata and Bhushan et al.,  and produce the instant invention
One of ordinary skill in the art would have been motivated to include zeaxanthin and selenium together with lutein as antioxidant active ingredients in ophthalmic prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Under guidance from Mata teaching zeaxanthin as antioxidant in ophthalmic formulation, Bhushan et al. teaching selenium as antioxidant in ophthalmic formulation; it is obvious for one of ordinary skill in the art to include zeaxanthin and selenium together with lutein as antioxidant active ingredients in ophthalmic formulation and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have 0.0003 to 0.03% of antioxidant lutein because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Ketelson et al. teaches amount of antioxidant beta-carotene from 0.005 to 2.0 w/v% in ophthalmic emulsions, it is obvious for one of ordinary skill in the art to have 0.0003 to 0.03% of antioxidant lutein and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include fish oil as oil in emulsion because fish oil is a suitable oil in ophthalmic formulation. MPEP 2144.07. Since Lee teaches fish oil in ophthalmic formulation, it is obvious for one of ordinary skill 
Regarding “consisting essentially of”, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. MPEP 2111.03.III.
Regarding claim 13, 15-16, 19, prior arts  teach a stable ophthalmic O/W emulsions comprising oil such as castor oil or mineral oil, surfactant sorbitan monolaurate, antioxidant mixture of lutein, zeaxanthin and selenium, isotonicity agent (osmolarity control agent), pH adjusting, buffering, preservative.
Regarding claim 18, Rabinovich-Guilatt et al. teaches mineral oil encompassing white mineral oil as common mineral oil. Furthermore, Ketelson et al. teaches paraffin oil (liquid paraffin) as suitable oil in ophthalmic emulsion.
Regarding claim 20, Rabinovich-Guilatt et al. teaches pH adjusting agent, in view of Ketelson et al. teaches sodium hydroxide and hydrochloric acid as suitable pH adjusting agent in ophthalmic emulsion, it is obvious to have sodium hydroxide or hydrochloric acid as pH adjusting agnet. MPEP 2144.07.
Regarding claim 21, Rabinovich-Guilatt et al. teaches buffer acetate that includes equivalent acetic acid in solution. Furthermore, acetate includes sodium acetate as common acetate.
Regarding claim 22, Rabinovich-Guilatt et al. teaches isotonicity agent such as for example glycerol, mannitol, sorbitol, sodium chloride.

	Regarding claims 25 and 29, Rabinovich-Guilatt et al. teaches additional bioactive alpha-tocopherol, which is an active to be helpful for better management of ARMD according to applicant’s specification (page 4). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue there is no teaching of amended claim such as at least two antioxidants.
In view of this argument: This is no persuasive. This argument is moot since new ground of 103 rejection teaches each limitation of applicant’s claimed invention.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-23, 25-26 and 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16636305  in view of Rabinovich-Guilatt et al., Ketelson et al. (US20110136912) and Lee et al. (US20080299206),. The reference application teaches ophthalmic formulation comprising antioxidant in view of Ketelson et al. and Lee et al. teaches emulsion and oil, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection.

Claims 13-23, 25-26 and 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending 16618142  in view of Rabinovich-Guilatt et al., Ketelson et al. (US20110136912), Lee et al. (US20080299206), Mata (US20090253745) and Bhushan et al. (US20060177430)..  The reference application teaches ophthalmic formulation comprising antioxidant in view of Ketelson et al. and Lee et al. teaches emulsion and oil, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection.

	Response to Argument:
	Applicants argue the same as 103 rejection.
	In response to this argument: This is not persuasive. Since the argument for 103 rejection is not persuasive, the same argument for ODP is not sufficient, either. Since no TD is filed, the ODP rejections are maintained for record.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIANFENG SONG/Primary Examiner, Art Unit 1613